Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: 

Claims 1 - 20 are pending.  
Claims 1, 11 are allowed based on the following:

        The prior art of record considered individually or in combination, fails to fairly show or suggest wherein receiving an analytics request message or an analytics subscription message for network data from a consumer network function device, wherein the analytics request message or the analytics subscription message includes a type or a use case indication of the consumer network function device or analytics filter information, and wherein collecting network data for network analytics based on the analytics request message or the analytics subscription message from a first provider network function device, and wherein generating analytics information on network data by analyzing collected first network data based on a method of analyzing network data, and wherein providing an analytics response message or an analytics notification message including a feedback indication or an expiry time, and receiving feedback for the analytics information from the consumer network function device, in addition to the other limitations in the specific manner as recited in claims 1 - 20.  
  
Claims 2 - 10 are allowed due to allowed base claim 1.  
Claims 12 - 20 are allowed due to allowed base claim 11.  

          So as indicated by the above statements, Applicant's arguments have been considered persuasive, in light of the set of claims with limitations as well as the enabling portions of the specification.    The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/KYUNG H SHIN/                                                                         7-20-2021Primary Examiner, Art Unit 2443